Citation Nr: 9926306	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  92-54 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
headaches.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




INTRODUCTION

The appellant had active service from April 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont.  
(In March 1996, the appellant notified VA that he had 
relocated his residence to an area served by the St. 
Petersburg, Florida RO.)  The case was previously before the 
Board in May 1993, December 1994, and March 1996, at which 
times it was remanded for additional development.  
Unfortunately, for the reasons set forth below, the case must 
again be remanded for further development.  

Before proceeding to the remand directives, the Board must 
address a procedural matter.  In a February 1995 rating 
decision, the RO denied the appellant's claim that the RO 
committed clear and unmistakable error in an October 1986 
rating decision.  The appellant's representative filed a 
timely notice of disagreement with that decision in February 
1996.  On remand in March 1996, the Board directed that the 
RO issue to the appellant a statement of the case, which was 
accomplished on March 26, 1996; he was explicitly informed 
that he had to submit a substantive appeal on this issue 
"within 60 days from the date of this letter . . . ."  
Thus, the appellant had until May 26, 1996 to file a 
substantive appeal.  See 38 C.F.R. §§ 20.202, 20.302(b) 
(substantive appeal must be filed within one year of issuance 
of rating decision (a period ending in February 1996) or 
within 60 days of issuance of the statement of the case (a 
period ending May 26, 1996), whichever is later).  The 
appellant filed a VA Form 9 (Appeal to Board of Veterans' 
Appeals) in April 1996, but did not address the issue of 
whether the RO committed clear and unmistakable error in the 
October 1986 rating decision.  The record does not show any 
discussion relevant to this claim until the appellant's 
representative presented argument at the June 1997 hearing 
and, thereafter, in a May 1999 statement.  

Because the appellant did not file a substantive appeal 
within the applicable time frame for doing so, the Board does 
not have jurisdiction to address the issue.  In Fenderson v. 
West, 12 Vet. App. 119, 128-31 (1999), the U.S. Court of 
Veterans Appeals (since renamed the U.S. Court of Appeals for 
Veterans Claims) (Court) held that the Board did not err when 
it decided that it did not have jurisdiction over an issue 
for which there was a notice of disagreement and a statement 
of the case, but not a timely substantive appeal.  See also 
Archibold v. Brown, 9 Vet. App. 124, 130-32 (1996) and Roy v. 
Brown, 5 Vet. App. 554, 555 (1993) (request for appellate 
review completed by a timely substantive appeal).  In Marsh 
v. West, 11 Vet. App. 468, 470-72 (1998), the Court held 
procedurally deficient the Board's sua sponte determination 
that a notice of disagreement was untimely, necessitating a 
remand so that the appellant could present argument on that 
point.  As noted in Marsh, though, that scenario is different 
from that where a valid notice of disagreement has been 
submitted.  The notice of disagreement here "encompass[es] 
also any question of jurisdiction because a claim that an 
administrative agency . . . possesses jurisdiction is always 
already implicit in any substantive claim."  Id. at 470.  
Hence, the analysis and outcome illustrated by Fenderson 
dictate the analysis and outcome in this case.  

The Board is mindful of a recent opinion of VA's Office of 
General Counsel, VA O.G.C. Prec. Op. No. 9-99 (August 18, 
1999), which held that the Board has the authority to address 
in the first instance the question of the timeliness of a 
substantive appeal, provided that the appellant was afforded 
appropriate procedural protections to assure adequate notice 
and a chance to be heard on that aspect of the claim.  In 
this case, the appellant was informed in the March 1996 
statement of the case that he "must file [his] appeal . . . 
within 60 days . . . .  If we do not hear from you within 
this period, we will close your case."  This notice 
adequately and accurately informed the appellant of the 
action needed to perfect the appeal by submission of a 
substantive appeal within 60 days.  The facts show that he 
failed to do so.  While the record does not show that the 
appellant was provided with a specific opportunity to offer 
evidence or argument on the jurisdictional aspect of the 
claim, the Court's decision in Fenderson is based on similar 
facts as presented here.  Therefore, consistent with that 
holding, the issue of clear and unmistakable error in an 
October 1986 rating decision is not before the Board.  

It is also noted that in November 1998 the RO issued another 
statement of the case concerning the clear and unmistakable 
error issue, although the cover letter forwarding the 
document to the appellant referred to it as a supplemental 
statement of the case.  The cover letter also informed the 
appellant that he had 60 days to file a response; if there 
was no response, the RO intended to return the claims file 
the Board for appellate review.  Despite the irregularity of 
issuing a statement of the case under a cover letter 
addressing procedural matters affecting supplemental 
statements of the case, the appellant offered no argument on 
this issue until a May 1999 statement by his representative, 
well after the expiration of the 60-day period after issuance 
of the statement of the case for submission of a substantive 
appeal.  For this reason, again consistent with the holding 
in Fenderson, the issue of clear and unmistakable error in an 
October 1986 rating decision is not before the Board.  


REMAND

In the March 1996 remand, the RO directed the RO to schedule 
the appellant for a VA neurologic examination to evaluate the 
severity of the service-connected headaches.  The Board 
required that the claims file be available to the examiner 
prior to the requested examination, and that the examiner 
specifically discuss the severity and frequency of the 
headaches and opine as the effect of the headache disability 
on the appellant's employability.  A neurologic examination 
was conducted in July 1997, but there is no indication from 
the handwritten report that the examiner had access to the 
claims file prior to the examination.  Although the examiner 
noted the frequency of the headaches, he did not discuss the 
severity of the headaches or their effects on employability.  

The appellant is entitled to compliance with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) 
(Court criticized Board for its failure to enforce remand 
directives, including, in part, requirement that claims file 
be available to examiner).  Therefore, the claim for an 
evaluation in excess of 30 percent for headaches must be 
remanded for a neurologic examination in compliance with the 
Board's March 1996 directives.  

The claim for a total disability rating based on individual 
unemployability is inextricably intertwined with the claim 
for an increased evaluation for the headache disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (total 
rating claim cannot be decided without reference to increased 
rating claim).  As such, that issue is remanded for further 
consideration.  

Also in the March 1996 remand, the Board wrote that the claim 
of service connection for post-traumatic stress disorder 
(PTSD) was inextricably intertwined with the unemployability 
claim currently on appeal.  The RO was directed to adjudicate 
the issue and issue a statement of the case only if the 
appellant or his representative filed a timely notice of 
disagreement.  The RO denied the claim of service connection 
for PTSD in July and October 1998 rating decisions.  The RO 
informed the appellant of the adverse decision in a November 
1998 letter.  In September 1999, within one year of that 
notification, the appellant's representative filed a 
statement taking issue with the adverse PTSD decision.  That 
statement constitutes a valid notice of disagreement.  See 
38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (notice of 
disagreement must be filed within one year of notice of 
decision).  A statement of the case addressing this matter 
has not yet been issued.  Accordingly, a remand for this 
action is necessary.  See 38 C.F.R. § 19.9; Manlincon v. 
West, 12 Vet. App. 238 (1999).

As recorded in the transcript of the appellant's testimony at 
the June 1997 hearing, the appellant is currently receiving 
disability benefits from the Social Security Administration 
(SSA).  The records of the determinations of SSA, and the 
medical documentation underlying any such determinations, are 
relevant to unemployability claims.  Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992); Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  On remand, the RO should attempt to 
secure documentation of the SSA determinations concerning the 
appellant.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
headache disability since June 1997, and 
the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claims for 
Social Security disability benefits, 
copies of all Social Security 
Administration decision(s) concerning the 
appellant, and copies of the evidence 
supporting the decision(s).  

3.  After the development described in 
paragraphs (1) and (2) is completed, the 
RO should schedule the appellant for a 
comprehensive VA examination by a board 
certified neurologist, if available, to 
determine the current severity of the 
headache disability.  All indicated tests 
should be conducted.  The claims file 
must be made available to the examiner 
prior to the requested examination.  The 
examiner should be asked to specifically 
discuss the severity and frequency of the 
headaches and provide an opinion 
concerning the effect of the headaches on 
the appellant's employability.  A 
complete rationale for any opinion 
expressed should be provided.  

4.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing the issue of 
entitlement to service connection for 
PTSD.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The appellant 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, if an  
appeal is perfected, this issue should be 
returned to the Board for further review.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



